 1 Amanda F. Benedict, SBN 200291                                       ISTRIC
   LAW OFFICE OF AMANDA F. BENEDICT                                TES D      TC
 2 7710 Hazard Center Dr., Ste E-104                             TA




                                                                                                 O
                                                            S




                                                                                                  U
                                                           ED
   San Diego, CA 92108




                                                                                                   RT
 3 Tel: (760) 822-1911                                                                 D
                                                                                 RDERE




                                                       UNIT
                                                                         OO
                                                                 IT IS S
   Fax: (760) 452-7560




                                                                                                         R NIA
 4 amanda@amandabenedict.com
                                                                                            R o ge r s
                                                                                 Gonzalez




                                                       NO
                                                                          onne
 5 Attorneys for Plaintiff, LEILA BAIRD                          Judge Yv




                                                                                                         FO
                                                        RT




                                                                                                    LI
 6                                                              ER       12/17/2019




                                                           H




                                                                                                  A
                                                                     N                              C
                                                                                       F
                                                                         D IS T IC T O
                                                                               R
 7
 8
                           UNITED STATES DISTRICT COURT
 9                        NORTHER DISTRICT OF CALIFORNIA
                                 EUREKA DIVISION
10
11   LEILA BAIRD, on behalf of herself and         Case No.: 4:19-cv-03962-YGR
     all other similarly situated consumers,
12
                                                   STIPULATION OF DISMISSAL WITH
13                  Plaintiff,                     PREJUDICE

14         vs.
15
16   MIDLAND CREDIT
17   MANAGEMENT, INC.,

18                 Defendant.
19
20        It is hereby stipulated and agreed by and between counsel for Plaintiff, Leila
21 Baird and Defendant, Midland Credit Management, Inc., a division of Midland Credit
22 Management, Inc., that the above-entitled action is hereby dismissed against
23 Defendant Midland Credit Management, Inc., with prejudice and without attorneys’
24 fees and costs pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil
25 Procedure.
26 ///

                                             -1-
                           STIPULATION OF DISMISSAL WITH PREJUDICE
1 Dated: December 13, 2019
2    /s/ Tuan Uong                              /s/ Amanda F. Benedict
     Tuan Uong, Esq.                            Amanda F. Benedict, SBN 200291
3    Reed Smith LLP                             Law Office of Amanda F. Benedict
4    355 South Grand Avenue - Suite 2900        7710 Hazard Center Dr. Suite E-104
     Los Angeles, CA 90071                      San Diego, CA 92108
5    (213) 457-8000                             (760) 822-1911
6    tuong@reedsmith.com                        amanda@amandabenedict.com
     Attorney for Defendant                     Attorney for Plaintiff
7
8
9
10
11
                               CERTIFICATE OF SERVICE
12
           I hereby certify that on December 13, 2019, a true and correct copy of the
13
     foregoing document was sent to all counsel of record via the Court’s ECF filing
14
     system.
15
                                                        /s/ Amanda F. Benedict
16
                                                        Amanda F. Benedict, Esq.
17
18
19
20
21
22
23
24
25
26

                                              -2-
                            STIPULATION OF DISMISSAL WITH PREJUDICE
